                      Case 1:19-cv-09238-AT Document 32 Filed 07/17/20 Page 1 of 2




                                                                                                7/17/2020


                                             THE CITY OF NEW YORK
JAMES E. JO HNSON                            LAW DEPARTMENT                                  MATTHEW W. McQ UEEN
Corporation Counsel                             100 CHURCH STREET                                        Senior Counsel
                                                NEW YORK, NY 10007                                 phone: (212) 356-2423
                                                                                                     fax: (212) 356-3509
                                                                                           email: mmcqueen@law.nyc.gov


                                                                     July 16, 2020
        BY E-MAIL and ECF
        Honorable Analisa Torres
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                         Re: Martin Walsh v. City of New York, et. al.
                             19 CV 9238 (AT)
        Your Honor:

               I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
        Counsel of the City of New York, and I represent defendants Kevon Sample, Oliver Liebowitz,
        Jason Lunsford, Jhonny Milfort, Catherine Doran, and The City of New York (“Defendants”) in
        the above-referenced matter. Defendants write with the consent of plaintiff’s counsel, Samuel
        DePaola, to respectfully request a an Order confirming a stay of discovery pending the resolution
        of Defendants’ motion to dismiss, and relief from the obligation to submit a joint letter and case
        management plan as Ordered by the Court on June 29, 2020. An initial conference is currently
        scheduled in this case for July 22, 2020.

                 On July 10, 2020, defendants filed a motion to dismiss the complaint. As defendants’
        motion, if granted, would fully dispose of the case, “a stay will neither prejudice Plaintiff nor
        unnecessarily delay the proceedings.” Boelter v. Hearst Communs., Inc., 15 Civ. 03934 (AT),
        2016 U.S. Dist. LEXIS 12322, at *16 (S.D.N.Y. Jan. 28, 2016) (citations omitted). Further,
        although a stay in discovery pending a motion to dismiss is generally not automatic (Id., at 13
        (citation omitted)), this case is participating in the SDNY Plan for Certain § 1983 Cases Against
        the City of New York (the “Plan”). Pursuant to paragraph 3 of the Plan, if any defendant moves
        to dismiss the entire complaint, the deadlines set forth I the Plan are stayed unless the Court
        orders otherwise. Accordingly, the discovery deadlines set forth in the Plan are currently stayed,
        absent an order otherwise from the Court.
          Case 1:19-cv-09238-AT Document 32 Filed 07/17/20 Page 2 of 2


        Accordingly, for the reasons discussed herein, defendants respectfully request that that
the Court issue an order confirming the stay in discovery, as set forth in the Plan, and relieving
the parties from the obligation to submit a joint letter and case management plan.

               Defendants thank the Court for its time and consideration in this regard.

                                                            Respectfully submitted,

                                                              /s/ Matt McQueen

                                                            Matthew W. McQueen
                                                            Special Federal Litigation Division


cc:    Samuel C. DePaola, Esq. (by ECF)
       Attorney for Plaintiff




                                         GRANTED. The initial pretrial conference scheduled for July 22,
                                         2020 and the submissions deadline for a proposed case
                                         management plan and joint letter are ADJOURNED sine die.

                                         SO ORDERED.

                                         Dated: July 17, 2020
                                                New York, New York




                                                2
